Citation Nr: 1024678	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to June 1977.  
He died in April 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To establish service connection for the cause of the Veteran's 
death, the evidence must show a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009).  The death certificate indicates that the 
immediate cause of death was acute renal failure, with the 
conditions leading to death listed as sleep apnea, cor pulmonare, 
and pulmonary hypertension.  The appellant's primary argument is 
that the Veteran's service-connected right leg deep venous 
thrombosis (DVT) with discoloration, varicose veins, and right 
medial ankle stasis ulcer contributed to the hypertension that 
contributed to his death.

In order for a service-connected disability to constitute a 
contributory cause of death, it must be shown that the disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312.

The RO obtained a July 2007 opinion from a VA physician as to 
whether the Veteran's service-connected DVT contributed to his 
death.  The appellant and her representative argued that this 
opinion did not provide an adequate basis on which to decide the 
claim, and a remand is warranted to obtain an adequate opinion.  
The Board agrees.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

The VA physician reviewed the claims file and wrote, "This file 
does not state that his cause of death was contributed to by his 
deep venous thrombosis or post phlebitic syndrome."  The VA 
physician noted the multiple disabilities with which the Veteran 
had been diagnosed, specifically, hypertension, ulcer, multiple 
medical problems, obstructive sleep apnea, pedal edema, bilateral 
pleural thickening, atrial fibrillation, congestive heart 
failure, deep venous thrombosis, and protein C deficiency.  The 
VA physician wrote that the Veteran had a poor prognosis given 
the life threatening medical problems.  He concluded, "The 
available medical information does not indicate in which manner 
deep venous thrombosis could have contributed to his acute renal 
failure on a more likely than not basis or an as likely as not 
basis, therefore, I am not really able to make that assessment 
without resort to speculation."

Recently, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the 
Court held that, before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the 
evidence."  Id. at 390.  It must also be clear that the 
physician has considered "all procurable and assembled data."  
Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, 
the physician must clearly identify precisely what facts cannot 
be determined.  Id.

As noted by the Veteran's representative, the physician listed 
the conditions for which the Veteran was receiving treatment, but 
did not address specifically address whether the service-
connected DVT or its residuals were possibly related to death.  
Moreover, as noted by the Veteran's representative, the physician 
did not consider whether medication prescribed in whole or part 
for DVT contributed to the Veteran's death.  Further, the 
physician did not clearly identify what facts could not be 
determined and why this precluded a non-speculative opinion.  In 
addition, the appellant subsequently submitted a study entitled 
"Varicose Veins Have a High Subsequent Incidence of Arterial 
Disease," that could be relevant to the opinion being sought in 
this case.

Thus, a remand is warranted for a new VA opinion which 
specifically considers whether the service-connected DVT with 
discoloration, varicose veins, and right medial ankle stasis 
ulcer contributed to the Veteran's death or explains why such an 
opinion cannot be offered without resort to speculation, and 
which considers whether medication prescribed for this service-
connected disability contributed to the Veteran's death.  The 
opinion should also include consideration of the study submitted 
by the appellant and any other relevant studies from the 
applicable medical literature.

In addition, shortly after the RO's July 2007 VCAA letter, the 
Court issued its decision in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), rev'd on other grounds, 329 Fed. Appx. 277 (Fed. Cir. 
2009).  In Hupp, the Court held that VCAA notice in a claim for 
service connection for the cause of death must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id. at 352-353.  The appellant should 
therefore be provided notice compliant with Hupp.

 Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice 
letter regarding the issue of entitlement 
to service connection for the cause of the 
Veteran's death that conforms to Hupp, 
including (1) a statement of the conditions 
for which the Veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based 
on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a claim for service connection 
for the cause of the Veteran's death based 
on a condition not yet service-connected.

2.  Request an opinion from a VA physician 
as to the etiology of the Veteran's death.

The claims file must be sent to the 
examiner for review.

The physician should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected DVT with discoloration, 
varicose veins, and right medial ankle 
stasis ulcer contributed to the Veteran's 
death.  This should include consideration 
of whether any medication prescribed for 
this disability contributed to the 
Veteran's death.

The physician should be informed that what 
is meant by a contributory cause is one 
that is inherently not related to the 
principal cause; that in order to 
constitute the contributory cause of death, 
it must be shown that the service-connected 
disability contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance to 
the production of death; and that it is not 
sufficient to show that it casually shared 
in producing death, but rather it must be 
shown that there was a causal connection.

In answering this question, the physician 
should consider the study submitted by the 
appellant, entitled, "Persons with Varicose 
Veins Have a High Subsequent Incidence of 
Arterial Disease," and any other relevant 
studies from the applicable medical 
literature. 

A complete rationale should accompany any 
opinion provided.

If the physician concludes that he or she 
cannot offer an opinion without resorting 
to speculation, he or she must explain the 
basis for this opinion, indicate whether he 
or she has considered all assembled or 
procurable data including the relevant 
medical literature, and clearly identify 
precisely what facts cannot be determined.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


